Title: Wednesday [28 May].
From: Adams, John
To: 


       Loitered the forenoon away upon this Question in Arithmetic. 3 men give 20 shillings for a Bushell of Corn. A pays in the Proportion of one half, B in the Proportion of 1/3 and C in the Proportion of 1/4. Now how many shillings and Pence does each one pay? I put x, an Algebraicall Expression, for that unknown Quantity, whose 1/2 1/3 and 1/4 added together would make 20 shillings.
       
       
       
       In the afternoon, Zab and I wandered down to Germantown on foot—running a Parrallell between the Pleasures, Profits, freedoms, Ease and Uses of the several Professions, especially Physick and Divinity.
      